Me. Justice Wole
delivered the opinion of the court.
In this administrative appeal the only facts that distinguish it from case No. 123, Lá Compañía Azucarera de la Carolina v. The Registrar of Property of San Juan, Section 1, ante, p. 143, are that here it appears that the appellant is ashing the registrar to record at one time a transfer to it of some 700 acres. But one of the principal reasons we had-in the said case for reversing the note of the registrar was that until the Attorney General acted or, in other words, the Government, an agricultural company had a good title, against all the world. This was made apparent not only by our own words, hut by citations from the Supreme Court of the United States. Hence, the fact that the corporation appears to be acquiring more than 500 acres makes no difference.
For this reason, and others assigned in the opinion in said case No. 123, La Compañía Azucarera de la Carolina v. The Registrar of San Juan, the note must be reversed.

Reversed.

Chief Justice Hernández and Justices del Toro and Aldrey concurred.
Mr. Justice MacLeary did not take part in the decision of this case.